Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ross Elian on 01/06/2201.
The application has been amended as follows: Claims 18-20 are cancelled.
This office action is in response to the interview given and appended to this office action.  In that interview claims 18-20 were cancelled.  As indicated in the office action of 10/16/2020 claims 1-17 are allowable.  The reasons why are reproduced below and have not changed since that office action.
Allowable Subject Matter
Claims 1 and 3-17 are allowed.  Key to allowance of these claims are the new claim limitations of 07/23/2020.  These claim limitations overcome the previous 103 type rejection.  The closest prior art are Wilson Tanaka and Kverel.  See the office action of 05/27/2020.  Together, they teach the components of the bearing including the first surface, second surface, and the fluid disposed.  They teach the surface layer having nanoparticles in a nanomatrix of 1 to 20 atoms long.  They do not teach the new claim 
Regarding claims 1 and 3-17, a bearing assembly comprising:
a first component comprising a first bearing surface;
a second component comprising a second bearing surface;
a fluid disposed between the first bearing surface and the second bearing surface supporting the first bearing surface and the second bearing surface in a noncontact rotational relationship,
wherein the first bearing surface, the second bearing surface, or both the first bearing surface and the second bearing surface include a surface layer comprising solid lubricant nanoparticles in a matrix, said nanoparticles having 1 to 20 atoms along a first dimension and being present in the surface layer in a concentration of 35 wt. % to 72 wt. % based on total weight of the surface layer, is not taught or fairly suggested in the prior art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771